Case: 16-50043      Document: 00513817106         Page: 1    Date Filed: 12/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                      No. 16-50043
                                                                                     Fif h Circuit

                                                                                   FILED
                                                                           December 29, 2016

ANNETTE SALDIVAR,                                                             Lyle W. Cayce
                                                                                   Clerk
              Plaintiff - Appellant

v.

AUSTIN INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-117


Before KING, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Plaintiff–Appellant Annette Saldivar worked for Defendant–Appellee
Austin Independent School District as a bookkeeper at Kocurek Elementary.
In September 2013, $567 in student funds for which Saldivar was responsible
disappeared. The District’s human resources department placed Saldivar on
administrative leave with pay pending investigation into the missing funds.
After an investigation by the District’s audit department and police
department, the District’s human resources department decided that,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-50043       Document: 00513817106         Page: 2    Date Filed: 12/29/2016


                                      No. 16-50043

consistent with its treatment of other cases of missing funds, Saldivar should
be offered the option of resigning in lieu of termination.                This offer was
presented to Saldivar on November 11, 2013.
       Rather than accepting or declining the District’s offer, Saldivar retained
an attorney who requested that the parties attempt to negotiate an amicable
resolution. Over the succeeding weeks (and months), the parties exchanged
numerous communications, during which time Saldivar remained on
administrative leave with pay. 1           These communications culminated in a
January 17, 2014, meeting between Saldivar and Michael Houser, the
District’s chief human capital officer. Following that meeting, Houser made
the decision to terminate Saldivar’s employment effective January 30, 2014,
with the stated reason being that “student activity funds went missing under
her responsibility.”
       Saldivar filed the instant suit on February 5, 2014, alleging that the
District had violated the Fair Labor Standards Act (FLSA) by not properly
paying her overtime. On June 24, 2014, Saldivar sought leave to amend her
complaint to add a claim for age discrimination (Saldivar was 43 years old at
the time of her termination), which the district court granted. On June 9,
2015—more than six months after the scheduling order’s December 1, 2014,
pleadings amendment deadline—Saldivar again sought leave to amend her
complaint, this time to assert retaliation claims against the District, which the
district court denied. The district court’s written order identified the basis for
denial as the pleadings amendment deadline having “long passed.”
       On June 22, 2015, the District moved for summary judgment on both the
FLSA overtime claim and the age discrimination claim. The following day,


       1The District did not issue a litigation hold in response to these communications, and
as a consequence, emails were deleted pursuant to the District’s 120 day email retention
policy.


                                             2
     Case: 16-50043       Document: 00513817106         Page: 3     Date Filed: 12/29/2016


                                       No. 16-50043

Saldivar moved for sanctions against the District due to the alleged spoliation
of evidence, requesting, in pertinent part, that an adverse inference be imposed
against the District and that summary judgment be denied on her age
discrimination claim due to that inference. The district court denied Saldivar’s
motion for sanctions and granted summary judgment in favor of the District
on Saldivar’s age discrimination claim, but denied summary judgment on
Saldivar’s FLSA overtime claim. The district court’s written order denying
Saldivar’s motion for sanctions did not specify the basis for denial.
       Following a trial on Saldivar’s FLSA overtime claim, the jury found that
Saldivar had worked a total of 80 hours of unpaid overtime over a two-year
period. The jury further found that the District did not willfully violate the
FLSA. The district court denied Saldivar an award of liquidated damages
under the FLSA, and entered final judgment awarding Saldivar $2,171.20 for
the 80 hours of unpaid overtime the jury found she worked. 2 Saldivar timely
appealed.
       On appeal, Saldivar asserts that the district court abused its discretion
in denying her motion for sanctions without specifying its factual or legal
reasoning. 3 Although this court generally requires a district court to give
reasons for its denial of a sanctions motion, we do not require specific findings
and conclusions in connection with the denial of every sanctions motions. See,
e.g., Bryant v. Military Dep’t of Miss., 597 F.3d 678, 694 (5th Cir. 2010); Thomas
v. Capital Sec. Servs., Inc., 836 F.2d 866, 883 (5th Cir. 1988) (en banc). Here,


       2  As discussed infra, a successful FLSA plaintiff may recover liquidated damages
equal to the pay the plaintiff should have received; in other words, double the amount of back
pay. A district court, however, has discretion to deny an award of liquidated damages.
       3 Saldivar also asserts that the district court erred in ruling without requiring the

District to first respond to her motion. Saldivar, however, provides absolutely no reasoning
or authority supporting her assertion that the district court was precluded from ruling on her
motion prior to a response from the District. Accordingly, she has waived her argument. See
Fed. R. App. P. 28(a)(8)(A).


                                              3
    Case: 16-50043     Document: 00513817106     Page: 4   Date Filed: 12/29/2016


                                  No. 16-50043

we discern no abuse of discretion in the district court’s decision not to “belabor
the obvious” by providing detailed findings and conclusions. Thomas, 836 F.2d
at 882 (quoting Szabo Food Serv., Inc. v. Canteen Corp., 823 F.2d 1073, 1084
(7th Cir. 1987)). Saldivar does not dispute that a finding of bad faith by the
District is required to support the sanctions she sought. See Whitt v. Stephens
Cty., 529 F.3d 278, 284 (5th Cir.2008); see also Condrey v. SunTrust Bank of
Ga., 431 F.3d 191, 203 (5th Cir. 2005). In our review of the record, however,
we find nothing to suggest bad faith by the District. Moreover, “[e]ven if we
were to find bad faith and apply a spoliation inference, such inference would
not substantially bolster the case against [the District]” because there is little
or no other summary judgment evidence that Houser terminated Saldivar on
the basis of age, and thus, Saldivar could not, in any event, make out a claim
for age discrimination against the District. Whitt, 529 F.3d at 284.
      Saldivar also asserts that the district court abused its discretion in
denying her leave to amend her complaint to assert retaliation claims without
specifically addressing the relevant factors for determining whether good cause
exists for modifying the scheduling order’s pleadings amendment deadline. In
this context, we have recognized that “it is preferable for the district court to
explain its reasons for denying leave to amend,” but—similar to the sanctions
context—have also recognized that when the reasons for denial are “‘ample and
obvious,’ the lack of explanation does not compel us to find an abuse of
discretion.” Butler v. Taser Int’l, Inc., 535 F. App’x 371, 372 (5th Cir. 2013)
(per curiam) (quoting Ashe v. Corley, 992 F.2d 540, 542–43 (5th Cir. 1993)).
Here, Saldivar’s explanation for her failure to timely move for leave to amend
by the scheduling order deadline—the first factor for determining whether
good cause exists to modify the deadline (and the only one addressed by
Saldivar in her opening brief)—is entirely unconvincing. See S&W Enters.,



                                        4
     Case: 16-50043      Document: 00513817106         Page: 5    Date Filed: 12/29/2016


                                      No. 16-50043

L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535–36 (5th Cir. 2003). 4
Thus, we conclude that the district court did not abuse its discretion in denying
Saldivar leave to amend.
       Saldivar further argues that the district court abused its discretion in
denying her liquidated damages on her FLSA overtime claim. The FLSA
provides that an employer who violates its provisions governing minimum
wages or overtime compensation “shall be liable to the employee . . . affected
in the amount of . . . their unpaid overtime compensation . . . and in an
additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). However,
a district court “may, in its sound discretion,” award a lesser amount of
liquidated damages, or no damages at all, if the employer demonstrates “that
the act or omission giving rise to such action was in good faith and that [the
employer] had reasonable grounds for believing that [its] act or omission was
not a violation of the [FLSA].” Id. § 260. Our review of the record shows that
there is ample evidence to support the district court’s dual findings of good
faith and reasonable grounds. Contrary to Saldivar’s assertions, the district
court’s findings were not impermissibly grounded in ignorance, see Barcellona
v. Tiffany English Pub, Inc., 597 F.2d 464, 468–69 (5th Cir. 1979), but rather
were properly grounded in the District’s reasonable efforts to comply with the
dictates of the FLSA. Indeed, the District gave Saldivar some supervisory
authority over ensuring compliance with the FLSA by requiring her to review



       4 Saldivar argues that, prior to Houser’s May 20, 2015, deposition, she had no reason
to believe that the decision to terminate her employment was made after November 11, 2013.
Yet Saldivar remained on administrative leave with pay until January 30, 2014, when she
was terminated by Houser. Thus, Saldivar clearly had reason to believe that the District had
not made the decision to terminate her until after November 11, 2013. Moreover, even if
Saldivar was correct that her actual date of termination was not discoverable prior to
Houser’s deposition, she has not offered any explanation for why she could not have deposed
Houser prior to May 20, 2015—nearly six months after the scheduling order’s December 1,
2014, pleadings amendment deadline.


                                             5
    Case: 16-50043     Document: 00513817106     Page: 6   Date Filed: 12/29/2016


                                  No. 16-50043

time entries of other non-exempt employees. Based on our review of the record,
we discern no abuse of discretion by the district court in denying Saldivar an
award of liquidated damages. See White Star Mfg. Co. v. Nicolle, 403 F.2d 41,
42 (5th Cir. 1968).
      Finally, Saldivar argues that the district court erred in granting
summary judgment in favor of the District on her age discrimination claim.
Saldivar’s multifarious arguments are largely predicated on the assertion that
Kocurek Elementary’s principal made the decision to terminate her. However,
as the district court correctly recognized, there is no genuine dispute of fact on
that issue:   Houser made the termination decision.        And with respect to
Houser’s termination decision, the district court also correctly recognized that
Saldivar had failed to establish a claim for age discrimination based on
circumstantial evidence under the McDonnell Douglas burden shifting
framework. See Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 378
(5th Cir. 2010) (recognizing that the framework outlined in McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973), applies to age discrimination cases).
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                        6